            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  L.M.U.,

                         Plaintiff,
                 v.
                                                        Civil Action No. ______
  JEAN KING,
       as Acting Director, Executive
       Office for Immigration Review;

  H. KEVIN MART,                                        COMPLAINT FOR
        as Acting Assistant Chief                       DECLARATORY AND
        Immigration Judge (Varick                       INJUNCTIVE RELIEF
        Street Immigration Court),
        Executive Office for
        Immigration Review;

  CHARLES CONROY,
      as Immigration Judge (Varick Street
      Immigration Court), Executive
      Office for Immigration Review;

  MERRICK GARLAND,
       U.S. Attorney General,

                         Defendants.


                                      PRELIMINARY STATEMENT

       1. L.M.U., a young asylum-seeker, has been held in discretionary immigration detention

for over sixteen months. During that time, he has never received a bond hearing in which the

government must show why his detention is necessary.

       2. L.M.U. has no felony or misdemeanor convictions. The only criminal charges ever

levied against him allege that, as a teenager, L.M.U possessed small amounts of marijuana and

that he was once with a friend who stole two twelve-packs of beer. He has one disorderly conduct

violation on his record, and all other charges were dismissed.
             Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 2 of 19




       3. A few days before Christmas of 2019, immigration authorities arrested L.M.U.

without notice at his workplace. They incarcerated him in a county jail, where he spent his

nineteenth and twentieth birthdays. He was held in near-solitary conditions for months due to the

COVID-19 pandemic, separated from other inmates as well as his friends and family. His mental

health deteriorated, leading jail medical staff to prescribe him medication to address depression,

anxiety, and sleeplessness.

       4. The sole proceeding in which a neutral adjudicator reviewed L.M.U.’s detention was

a single bond hearing where L.M.U. was required to justify his release. After the hearing

concluded, the immigration judge denied bond, concluding that L.M.U. “did not meet his burden

of proof to establish that he does not pose a danger if released.”

       5. The Constitution provides greater procedural protections than this. An

“overwhelming consensus of judges in this District” have concluded that when immigration

authorities detain an individual under § 1226(a), the government must demonstrate that

incarceration is necessary by clear and convincing evidence. Fernandez Aguirre v. Barr, No. 19-

cv-7048 (VEC), 2019 WL 3889800, at *3 (S.D.N.Y. Aug. 19, 2019) (collecting cases); see also

Quintanilla v. Decker, No. 21 CIV 417 (GBD), 2021 WL 707062, at *4 (S.D.N.Y. Feb. 22,

2021); Aparicio Jimenez v. Decker, No. 21-CV-880 (VSB), 2021 WL 826752, at *8 (S.D.N.Y.

Mar. 3, 2021).

       6.   The U.S. Court of Appeals for the Second Circuit recently affirmed this consensus

view as applied to a noncitizen who had been detained for fifteen months. See Velasco Lopez v.

Decker, 978 F.3d 842 (2d Cir. 2020). Although the Court did not decide in Velasco Lopez

whether the government should bear the burden at an initial bond hearing – and if not, precisely

when the burden should automatically flip to the government – the Court held that “[o]n any



                                                  2
             Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 3 of 19




calculus,” fifteen months of incarceration without heightened procedural safeguards violated due

process. 978 F.3d at 855 n.13.

        7. Shortly after he passed the fifteen-month mark in immigration custody, L.M.U.

requested a bond hearing with heightened procedural safeguards pursuant to Velasco Lopez. An

immigration judge denied the motion, noting that although he was “cognizant of the ‘on

any calculus’ language in Velasco-Lopez . . . this administrative court has no power to address a

constitutional question, i.e., whether Respondent's prolonged detention has given rise to a due

process violation.”

        8. The immigration judge’s decision is consistent with an apparent policy at the Varick

Street Immigration Court of refusing to follow the constitutional holding in Velasco Lopez and

provide burden-shifted bond hearings to individuals who have been detained for long periods of

time.

        9. The government’s refusal to afford L.M.U. a bond hearing in which DHS bears the

burden of proof by clear and convincing evidence, and where the immigration judge must take

into account reasonable alternatives to detention and L.M.U.’s financial circumstances, violates

L.M.U.’s procedural due process rights, the Immigration and Nationality Act (INA), and the

Administrative Procedure Act (APA).

        10. Accordingly, this Court should direct Defendants to provide L.M.U. with a

constitutionally adequate bond hearing without further delay.


                                           PARTIES

        11. Plaintiff L.M.U. has been detained by Defendants since December 20, 2019, in

connection with his removal proceedings at the Varick Street Immigration Court in lower



                                                3
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 4 of 19




Manhattan. Plaintiff is presently detained at the Hudson County Jail in Kearny, New Jersey. Prior

to his detention, Plaintiff resided with his family in Suffolk County, New York.

       12. Defendant Charles Conroy is named in his official capacity as Immigration Judge for

the Executive Office of Immigration Review. He is responsible for administering the immigration

laws and presiding over removal proceedings and immigration custody proceedings. While

presiding at the Varick Street Immigration Court, he issued the April 1, 2021 bond decision

refusing to entertain Plaintiff’s request for a new hearing under Velasco Lopez. His office is

located in New York, New York.

       13. Defendant H. Kevin Mart is named in his official capacity as Acting Assistant Chief

Immigration Judge for the Executive Office of Immigration Review. He is responsible for

administering the immigration laws, overseeing the Varick Street Immigration Court, and

presiding over removal proceedings and immigration custody proceedings. His office is located in

Louisville, Kentucky.

       14. Defendant Jean King is named in her official capacity as the Acting Director of the

Executive Office for Immigration Review, which is the sub-agency within the Department of

Justice that houses the nation’s immigration courts system. Ms. King is responsible for the

oversight of immigration proceedings, including oversight of immigration judges and the Board

of Immigration Appeals. Her office is located in Falls Church, Virginia.

       15. Defendant Merrick Garland is named in his official capacity as the Attorney General

of the United States. In this capacity, he oversees the Executive Office for Immigration Review.

His office is located in Washington, D.C.




                                                4
             Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 5 of 19




                                JURISDICTION AND VENUE

       16. 28 U.S.C. § 1331 confers subject matter jurisdiction on this Court because this case

arises under the Administrative Procedure Act (“APA”), the Immigration and Nationality Act

(“INA”), and the Due Process Clause of the United States Constitution.

       17. Sovereign immunity is waived under 5 U.S.C. § 702.

       18. This Court is authorized to award the relief requested under the APA (5 U.S.C. § 701,

et seq.), the Declaratory Judgment Act (28 U.S.C. § 2201), and the Court’s equitable powers.

       19. Venue lies in this district under 28 U.S.C. § 1391(e)(1)(A) and (B) because Defendant

Conroy’s principal place of business is the Varick Street Immigration Court, which lies within

this District at 201 Varick Street, New York, New York. In addition, L.M.U.’s custody

proceedings take place at the Varick Street Immigration Court, and the order denying him a

constitutionally adequate bond hearing was issued by Defendant Conroy at the Varick Street

Immigration Court.


                                      LEGAL BACKGROUND

The Agency’s Burden Allocation Framework

       20. The Immigration and Nationality Act’s discretionary detention provision, 8 U.S.C.

§ 1226(a), provides that a noncitizen in removal proceedings “may be arrested and detained

pending a decision on whether the alien is to be removed,” and that the Attorney General “may

continue to detain the arrested alien” or “may release the alien on bond . . . or . . . conditional

parole.”

       21. For decades, the Board of Immigration Appeals interpreted this statutory language as

requiring immigration authorities to affirmatively demonstrate that an immigration detainee was

“not a good risk security-wise . . . or bail-wise.” Matter of Au, 13 I. & N. Dec. 133, 137-38 (B.I.A.

                                                 5
              Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 6 of 19




1968) (citation omitted); see Matter of Patel, 15 I. & N. Dec. 666, 666 (B.I.A. 1976) (affirming

that “[a]n alien generally is not and should not be detained or required to post bond except on a

finding that he is a threat to national security . . . or that he is a poor bail risk.” (citations omitted)).

        22. In 1996, Congress enacted sweeping changes to the INA but did not disturb the

discretionary detention provision, except to modestly increase the minimum bond. Omnibus

Consolidated Appropriations Act, Pub. L. No. 104–208, 110 Stat. 3009 (1996); compare 8 U.S.C.

§ 1252(a) (1995), with 8 U.S.C. § 1226(a) (1998). Nothing in the text or history of the 1996

immigration laws indicates that Congress intended to alter the decades-old practice of placing the

burden of proof on the government during a typical immigration bond hearing.

        23. Beginning in 1999, however, the Board abruptly departed from established practice and

began requiring any detainee seeking release in a § 1226(a) bond hearing to “establish to the

satisfaction of the Immigration Judge and the Board that he or she does not present a danger to

persons or property, is not a threat to the national security, and does not pose a risk of flight.”

Matter of Adeniji, 22 I. & N. Dec. 1102 (B.I.A. 1999).

        24. In Adeniji, the Board relied on a new regulation, 8 C.F.R. § 236.1(c)(8) (1999), to

justify shifting the burden of proof from the government to the detained noncitizen. 8 C.F.R.

§ 236.1(c)(8) provides that an arresting immigration enforcement officer may release a noncitizen

detained under 8 U.S.C. § 1226(a) if the noncitizen “demonstrate[s] to the satisfaction of the

officer that such release would not pose a danger to property or persons, and that the alien is

likely to appear for any future proceeding.” See Adeniji, 22 I. & N. Dec. at 1112 (concluding that

8 C.F.R. § 236.1(c)(8) “contain[s] the appropriate test” for bond hearings before immigration

judges).




                                                     6
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 7 of 19




       25. But 8 C.F.R. § 236.1(c)(8), by its plain text, “applies only to the initial custody

determination made by the arresting officer and not to immigration judges in bond hearings.”

Velasco Lopez, 978 F.3d at 849; see also Adeniji, 22 I. & N. Dec. at 112 (recognizing that

immigration judges are not “officers” under the regulation). There is no regulation regarding the

burden of proof that directly applies to immigration judges.

       26. The Board nevertheless has issued several precedential decisions reiterating its

instruction that immigration judges should place the burden of proof on detainees at their initial

bond hearings, see Matter of Guerra, 24 I. & N. Dec 37, 40 (B.I.A. 2006); Matter of Urena, 25 I.

& N. Dec. 140, 141 (B.I.A. 2009); Matter of Fatahi, 26 I. & N. Dec. 791, 793 (B.I.A. 2016); Matter

of R-A-V-P, 27 I. & N. Dec. 803 (B.I.A. 2020), and at changed circumstances bond hearings,

Matter of Siniauskus, 27 I. & N. Dec. 207, 207 (B.I.A. 2018). The Board, however, has never

issued a precedential decision addressing who should bear the burden of proof at a bond hearing

after a noncitizen’s detention has grown prolonged.1


The Second Circuit Has Held that the Adeniji Standard is Unconstitutional Where Detention Has
Grown Prolonged
       27. The overwhelming majority of district courts to have considered the Board’s burden-

shifting framework have deemed it unconstitutional and have required the government to bear

the burden of proof, typically by clear and convincing evidence. See, e.g., Darko v. Sessions, 342

F. Supp. 3d 429, 436 (S.D.N.Y. 2018); Medley v. Decker, 18-cv-7361 (AJN), 2019 WL

7374408, at *3 (S.D.N.Y. Dec. 11, 2019) (discussing the “overwhelming consensus” of judges in

the Southern District on this issue); Rajesh v. Barr, No. 6:19-cv-06415-MAT, 2019 WL

5566236, at *6 (W.D.N.Y. Oct. 29, 2019) (joining the “vast majority” of district courts to hold


1
 Nor has the Attorney General issued such decision. See 8 C.F.R. § 1003.1(h)(1)(i) (providing
process for the referral of cases from the Board to the Attorney General.)
                                                7
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 8 of 19




that the Due Process Clause required the government to bear the burden by clear and convincing

evidence of justifying detention); Brito v. Barr, No. CV 19-11314-PBS, 2019 WL 6333093, at

*4 (D. Mass. Nov. 27, 2019), appeal filed, (1st Cir. Jan. 8, 2020); Hernandez-Lara v.

Immigration & Customs Enf’t, Acting Dir., 19-cv-394-LM, 2019 WL 334097, at *9 (D.N.H. July

25, 2019), appeal filed sub nom. Hernandez Lara v. Lyons (1st Cir. Oct. 11, 2019).

       28. In Velasco Lopez, the Second Circuit agreed that the Adeniji framework was

unconstitutional when considering its application to a noncitizen who had been detained for

fifteen months. 978 F.3d at 857. In its decision, the Second Circuit affirmed that precedents from

other civil confinement contexts apply with equal force to the immigration detention context and

require the placement of the burden on the government and the application of the clear-and-

convincing standard of proof to justify detention. See id. at 856–57 (“[t]he Supreme Court has

consistently held the Government to a standard of proof higher than a preponderance of the

evidence where liberty is at stake, and has reaffirmed the clear and convincing standard for

various types of civil detention.”). The Court reached the same conclusion conducting a ground-

up procedural due process analysis, using the three-factor balancing test laid out by the Supreme

Court in Mathews v. Eldridge, 424 U.S. 319, 335 (1976). See Velasco Lopez, 978 F.3d at 851.

       29. The Second Circuit did not provide a bright-line rule as to precisely when due process

would require the government to bear the burden of proof and satisfy a heightened standard of

justifying detention. It pointed to three guideposts in Mr. Velasco Lopez’s case, however:

       a. First, the Court suggested that placing the burden on Mr. Velasco Lopez was

           unconstitutional by the time of his first bond hearing, which took place after three and

           a half months of detention. Id. at 852 n.8 (noting the time lapse between detention and

           the initial bond hearing and observing that “[h]ad he been charged with a violent felony



                                                8
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 9 of 19




           . . . the Government would have been required . . . , to promptly bring him before a

           magistrate judge where the Government would have been required to carry the burden

           of establishing by a preponderance of evidence that no conditions of release would

           reasonably assure the defendant’s presence at trial and by clear and convincing

           evidence that no conditions could assure the safety of the community”).

       b. Second, it observed that “a presumptively constitutional period of detention does not

           exceed six months.” Id. (citing Zadvydas, 533 U.S. at 701).

       c. Finally, the Court expressly held that “[o]n any calculus, Velasco Lopez’s fifteen-

           month incarceration without a determination that his continued incarceration was

           justified violated due process.” Id. (emphasis added).

       30. The Second Circuit issued Velasco Lopez on October 27, 2020. Neither the Attorney

General nor the Board has issued a precedential decision interpreting or applying Velasco Lopez.

Moreover, neither the Attorney General nor the Board has ever issued a precedential decision

setting forth the procedures required at a § 1226(a) bond hearing for an immigration detainee who

has been incarcerated for a prolonged period of time.


                                     STATEMENT OF FACTS

       31. L.M.U. has been incarcerated in a county jail for over sixteen months. Defendants

have never provided him with a hearing in which the government is required to justify his

detention at all, let alone by clear and convincing evidence.

       32. In November 2015, when he was just fourteen years old, L.M.U. fled his home in El

Salvador. See generally Declaration of Danielle Rosario (“Rosario Decl.”) ¶¶ 2-4. He entered the

United States that same month and was placed in removal proceedings, where he timely applied




                                                 9
             Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 10 of 19




for asylum and related relief. His immigration proceedings are pending in the New York

Immigration Court.

        33. L.M.U. has never been convicted of any misdemeanor or felony offense. As a

teenager, he was arrested on three occasions for alleged marijuana possession under New York

Penal Law § 221.10; two of these cases were dismissed and a third was resolved in a disorderly

conduct violation.2 See Rosario Decl. ¶ 8. L.M.U.’s only other contact with the criminal justice

system was on September 22, 2019, when he was accused of helping steal two twelve-packs of

beer and charged with petit larceny under New York Penal Law § 155.25. Id. ¶ 9. He was

released on his own recognizance, and the case was adjourned in contemplation of dismissal on

November 18, 2019. Id.

        34. On or around December 20, 2019, officers from the New York Field Office of U.S.

Immigration and Customs Enforcement (“ICE”) arrested L.M.U. at his workplace. ICE elected to

detain L.M.U. pursuant to its discretionary detention authority, see 8 U.S.C. § 1226(a), and

transferred him to Hudson County Jail in Kearny, New Jersey. A few days later, on Christmas

Eve Day, Hudson County Jail staff screened L.M.U. for potential mental health issues. At the

time, L.M.U. reported struggling “a little bit” but was in good spirits; he was not prescribed any

medication. Rosario Dec. ¶ 11.

        35. L.M.U. remained locked inside Hudson County Jail for five months before the New

York’s detained immigration court – the Varick Street Immigration Court – scheduled him for an

initial hearing.




2
 The New York legislature recently repealed NYPL 221.10. See Marijuana Regulation and
Taxation Act (S. 854-A/A. 1248) (enacted March 31, 2021).
                                                10
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 11 of 19




       36. During that time, the COVID-19 pandemic ravaged New York and New Jersey.

Individuals confined in jails were at particular risk, as social distancing was nearly impossible

and personal protective equipment was difficult or impossible to obtain. Cluster outbreaks

occurred at several jails, including the Hudson County Jail, where several jail staff died of

complications from COVID. See Rosario Decl. ¶ 11.3

       37. In early May 2020, L.M.U. retained The Legal Aid Society as pro bono counsel

through the New York Immigrant Family Unity Project. L.M.U. has his first appearance on the

detained immigration docket, by televideo, a few weeks later, on May 29, 2020. Over the

following two months, the court held multiple hearings and addressed change of counsel issues,

continued the proceedings for attorney preparation time, and allowed the filing of an amended

asylum application and declaration to account for a new claim.

       38. On or about September 9, 2020, ICE proffered a heavily redacted letter on Suffolk

County Police Department letterhead, dated January 21, 2020. See Rosario Decl. ¶ 16; Rosario

Decl., Exh. G, Suffolk County Police Department Letter (“Suffolk Letter”). It was the first time

that this letter – which was dated over eight months earlier – was shared with L.M.U. or his

counsel.

       39. The letter alleged that L.M.U. was a member of the Mara Salvatrucha (“MS-13”)

gang. The purported basis for this allegation was as follows: L.M.U. had spent time on one

occasion with his cousin, whom the Suffolk County Police Department alleged was a gang

member; L.M.U. was known to have been in the company of unspecified alleged gang members




3
 See also Monsy Alvarado, Hudson County jail: Two nurses dead and more than 60 people
positive for coronavirus, NorthJersey.com (Apr, 6, 2020),
https://www.northjersey.com/story/news/hudson/2020/04/06/two-hudson-county-jail-nurses-die-
coronavirus-complications/2954964001/.
                                                 11
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 12 of 19




on five occasions; L.M.U. had an unspecified “gang tattoo”; L.M.U. wore unspecified “gang

clothing”; and devil, skull, and cross bones emojis could be found on L.M.U.’s cell phone.

       40. L.M.U. presented evidence in support of his asylum claim at his merits hearing on

October 1, 2020. Through counsel, he explained that he faced likely persecution and torture for

a number of different reasons, including that he would be incorrectly perceived as a gang member

in El Salvador because of U.S. law enforcement allegations.

       41. At the conclusion of the hearing, visiting Immigration Judge (“IJ”) Michael Lloyd

concluded that L.M.U. would not be persecuted on this basis, reasoning in part that L.M.U. is not

a gang member, notwithstanding the Suffolk County Police Department letter. The IJ expressly

stated: “this Court, for purposes of the Merit hearing, holds that the respondent is not a gang

member.” Rosario Decl. ¶ 23; Rosario Decl., Exh. C (Transcript) at 16 (emphasis added).

Although the IJ noted that the record indicated extrajudicial activity to clamp down on gangs in

El Salvador, Rosario Decl., Exh. C at 17, 18, 22, “[h]ere we have someone who is not a gang

member.” Id. at 18 (“this individual, this respondent, is not a gang member.”); id. at 22 (“Here,

we do not have a bona fide gang member.”). L.M.U. timely appealed the decision denying his

asylum claim.

       42. The Immigration Court held a bond hearing for L.M.U. on December 15, 2020. At the

bond hearing, IJ Charles Conroy reviewed the same Suffolk County Police Department letter that

IJ Lloyd had found to be unpersuasive for purposes of L.M.U.’s asylum hearing. Rosario Decl.

¶ 31; Rosario Decl., Exh. K (First Bond Decision) at 3. For purposes of the custody hearing,

however, the Immigration Court “f[ound] this letter to be probative and material with regard to

the Respondent’s risk of danger to the community.” Id.




                                                12
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 13 of 19




       43. IJ Conroy did not indicate that the dismissed charges for alleged marijuana possession

or alleged beer theft, on their own, suggested that L.M.U. was a danger to the community. See

generally Rosario Decl., Exh. K. IJ Conroy did, however, criticize L.M.U. for failing to address

certain circumstances of the arrests, particularly “who he was with at the time of these arrests.”

Id. at 3. Concluding that “[t]he record contains insufficient information to show that the facts and

circumstances surrounding these charges were insignificant,” the IJ “therefore f[ound] that the

circumstances of [L.M.U.]’s arrests are properly characterized as dangerous in nature.” Id. The IJ

ultimately decided that L.M.U. “did not meet his burden of proof to establish that he does not

pose a danger if released,” and denied bond. Id.4

       44. On March 23, 2021, after L.M.U. had been detained for over fifteen months, he

requested a new bond hearing where the government bore the burden of proof by clear and

convincing evidence, pursuant to Velasco Lopez v. Decker, 978 F.3d 842 (2d Cir. 2020). L.M.U.

noted that the Second Circuit had held that the government may not detain a noncitizen for a

prolonged period of time without demonstrating by clear and convincing evidence that continued

detention is warranted. Rosario Decl. ¶ 36. L.M.U.’s counsel further noted the Second Circuit’s

observation that “‘[o]n any calculus,” nearly fifteen months of incarceration constitutes a

prolonged period of detention, and thus the holding of Velasco Lopez was therefore directly

applicable to L.M.U. See Rosario Decl., Exh. N, March 23, 2021 Bond Hearing Request at 1

(citing Velasco Lopez, 978 F.3d at 855 n.13).

       45. On April 1, 2021, IJ Conroy issued a decision denying the request for another

hearing. With respect to the request for a burden-shifted bond hearing, he stated: “The court is



4
 L.M.U. timely appealed the December 15, 2020 bond denial, and has not yet received a
decision from the Board on this appeal. L.M.U does not challenge the agency’s December 15,
2020 bond decision in this action.
                                                13
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 14 of 19




cognizant of the ‘on any calculus’ language in Velasco-Lopez. However, this administrative court

has no power to address a constitutional question, i.e., whether Respondent’s prolonged

detention has given rise to a due process violation. That is for a fed district court to

decide.” Rosario Decl., Exh. O, April 1, 2021 Bond Order. IJ Conroy did not explain what

constitutional question was left to address, given the Second Circuit’s statement that fifteen

months of unjustified detention was unconstitutional “on any calculus.” See id.

       46. As his detention has stretched on, L.M.U.’s mental health has declined. In April 2020,

L.M.U. reported “not being able to sleep, feeling overwhelmingly sad, and depressed.” Rosario

Decl. ¶ 13. He sought a psychiatrist to help with inability to sleep and his depression. Id. Soon

after, he began taking medication for anxiety and depression. Id. His dosage had to be doubled in

October 2020. Id. ¶ 26. Medical records indicate that his anxiety was linked to being locked in

detention and concern for his family. Id.

Defendants’ Blanket Policy of Denying Velasco Lopez Bond Hearing Requests

       47. Upon information and belief, Defendants have adopted a blanket policy of denying

requests for burden-shifted bond hearings under Velasco Lopez.

       48. The Legal Aid Society, the Bronx Defenders, and Brooklyn Defender Services, under

the auspices of the New York Immigrant Family Unity Project (“NYIFUP”), provide free legal

representation to detained individuals in removal proceedings at the Varick Street Immigration

Court (“Varick”). The three NYIFUP providers have made at least thirteen requests for burden-

shifted bond hearings pursuant to Velasco Lopez v. Decker. See Declaration of Myriah J. Heddens

(“Heddens Decl.”) ¶ 7. All thirteen requests have been denied. Id.

       49. Upon information and belief, no IJ at Varick has granted a burden-shifted bond

hearing under Velasco Lopez unless it has been ordered to do so by a federal district court.


                                                  14
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 15 of 19




       50. In denying requests for burden-shifted bond hearings, IJs at Varick have asserted that

they lack authority to engage in constitutional analysis to determine whether a Velasco Lopez

bond hearing is warranted, and therefore cannot provide such a hearing unless so ordered by a

federal court. Heddens Decl. ¶¶ 8-9(f).

       51. For example, on or around November 19, 2020, an attorney at the Legal Aid Society

orally requested a Velasco Lopez bond for an individual who had been detained for nearly

fourteen months. IJ Dara Reid, sitting at Varick, denied this request in an oral decision, stating

that Velasco Lopez does not give the IJ authority to shift the burden to ICE. See Heddens Decl.

¶ 9(a). On March 23, 2021, IJ Reid denied a different noncitizen a burden-shifted bond hearing

in a written decision on similar grounds. She wrote that “without explicit guidance form a binding

authority, this Court would be required to conduct an analysis of the constitutionality of the

regulations, that of which it has no authority to do.” Heddens Decl. ¶ 9(b).

       52. On April 19, 2021, IJ David Norkin declined to shift the burden under Velasco Lopez

to a noncitizen detained for four years. Although he recognized that the detainee had been

detained longer than Mr. Velasco Lopez, he asserted that applying Velasco Lopez would require

him to engage in improper constitutional analysis of federal immigration regulations. Heddens

Decl. ¶ 9(d). “As the Second Circuit declined to create a bright-line rule establishing when

detention becomes unconstitutionally prolonged for purposes of burden shifting,” he wrote, “for

this Court to hold a bond hearing under Velasco Lopez would require it to engage in an inquiry it

does not have the authority to conduct.” Id.

       53. As noted above, IJ Conroy denied L.M.U.’s request for a bond hearing on April 1,

2021. That same day, he denied a similar request for a noncitizen who had been detained for over

sixteen months. Heddens Decl. ¶ 9(f). He stated: “The Court is aware of Velasco-Lopez.



                                                15
              Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 16 of 19




However, the Second Circuit did not establish a bright-line rule for finding a due process

violation under the Constitution. Rather, it stated whether prolonged detention gives rise to a

constitutional due process violation requires a case-by-case consideration. This administrative

court does not have the power to make such a constitutional determination. That is for a district

court to decide.” Id.

          54. On April 23, 2021, the Board of Immigration Appeals (“Board”) issued a

nonprecedential decision endorsing the same justification for the blanket denials of burden-

shifted Velasco-Lopez bond hearings. In this decision, the Board wrote, “. . . as the Second

Circuit declined to create a bright-line rule [as to what constitutes prolonged detention] . . . the

Immigration Judge had no authority to apply a new standard instead of the governing statute or

regulation.” Id. ¶ 10.

                                      CLAIMS FOR RELIEF

                             COUNT ONE
      DUE PROCESS CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED
                        STATES CONSTITUTION

          55. Plaintiffs repeat and incorporate by reference each and every allegation contained in

the preceding paragraphs as if fully set forth herein.

          56. The U.S. Constitution provides that no person shall be deprived of liberty without due

process of law.

          57. Defendants are responsible for reviewing L.M.U.’s detention to ensure that it is

lawful.

          58. Defendants have refused to afford L.M.U. a bond hearing in which ICE must prove

by clear and convincing evidence that (1) L.M.U’s detention is necessary to prevent future danger



                                                  16
            Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 17 of 19




to the public or risk of flight, and (2) any perceived risk of danger or flight cannot be adequately

mitigated through alternatives to detention or a reasonable monetary bond.

       59. Defendants’ refusal to provide such bond hearing violates the Due Process Clause of

the Fifth Amendment to the United States Constitution.


                                          COUNT TWO
                 ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 706(1)-(2)
               Defendants Have Unlawfully Denied L.M.U. an Adequate Bond Hearing

       60. Plaintiffs repeat and incorporate by reference each and every allegation contained in

the preceding paragraphs as if fully set forth herein.

       61. The Administrative Procedure Act provides that “a person suffering legal wrong

because of agency action, or adversely affected or aggrieved by agency action within the meaning

of a relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702.

       62. The APA further provides that the reviewing court shall “compel agency action

unlawfully withheld or unreasonably delayed,” id. at § 706(1), and “hold unlawful and set aside

agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” and “contrary to constitutional right, power,

privilege, or immunity,” id. at § 706(2)(A)-(B).

       63. Defendants have an obligation under the Due Process Clause, the INA, and the APA

to provide L.M.U. with a bond hearing in which DHS must prove by clear and convincing

evidence that (1) L.M.U’s detention is necessary to prevent future danger to the public or risk of

flight, and (2) any perceived risk of danger or flight cannot be adequately mitigated through

alternatives to detention or a reasonable monetary bond.

       64. Defendants’ refusal to provide such a hearing constitutes agency action unlawfully

withheld under 5 U.S.C. § 706(1).

                                                   17
             Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 18 of 19




       65. Defendants’ April 1, 2021 decision denying L.M.U. an adequate hearing violates the

Due Process Clause and the INA, and is therefore “not in accordance with law” and is “contrary

to constitutional right.” 5 U.S.C. § 706(2)(A)-(B).

       66. Defendants’ April 1, 2021 decision denying L.M.U. an adequate bond hearing is

arbitrary and capricious because it reflects an unreasoned departure from past precedent and is an

unreasonable interpretation of binding precedent.

       67. As there is no other statutory mechanism by which L.M.U. may obtain direct judicial

review over the actions of Defendant agency officials, L.M.U. has “no other adequate remedy in

a court” under 5 U.S.C. § 704.


                                         COUNT THREE
                    ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 706(2)
                     Defendants Have Adopted an Unlawful Bond Hearing Policy

       68.     Plaintiffs repeat and incorporate by reference each and every allegation contained

in the preceding paragraphs as if fully set forth herein.

       69.     In the six months following the issuance of Velasco Lopez v. Decker, Defendants

have adopted a blanket policy of declining to apply the holding of Velasco Lopez to bond hearing

requests at the Varick Street Immigration Court. As a result, immigration detainees like L.M.U.

are denied their right to a bond hearing in which the government bears the burden of justifying

continued detention by clear and convincing evidence.

       70.     Defendants’ policy of refusing to consider requests for burden-shifted bond

hearings under Velasco Lopez is arbitrary and capricious, not in accordance with law, and

contrary to constitutional right. 5 U.S.C. § 706(2)(A)-(B).




                                                 18
           Case 1:21-cv-03978 Document 1 Filed 05/04/21 Page 19 of 19




                                   PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays that this Court grant the following relief:

        1) Assume jurisdiction over this matter;

        2) Hold unlawful and set aside Defendants’ April 1, 2021 decision denying Plaintiff an

           adequate bond hearing on the ground that Defendants’ decision violates the Due

           Process Clause of the Fifth Amendment to the United States Constitution, the

           Immigration and Nationality Act, and the Administrative Procedure Act;

        3) Hold unlawful and set aside Defendants’ blanket policy of refusing to provide a

           bond hearings under Velasco Lopez v. Decker;

        4) Direct Defendants to provide to L.M.U. a bond hearing, within 10-14 days of the

           Court’s order, in which the government must prove, by clear and convincing

           evidence, that he presents a future danger to the community or a risk of flight that

           cannot be sufficiently mitigated by an alternative to detention or reasonable bond;

        5) Award L.M.U. his costs and reasonable attorneys’ fees in this action as provided for

           by the Equal Access to Justice Act, 28 U.S.C. § 2412, or other statute; and

        6) Grant any other and further relief that this Court deems just and proper.


Dated: May 4, 2021                          Respectfully submitted,
New York, New York
                                            /s/ Julie Dona
                                            Julie Dona
                                            THE LEGAL AID SOCIETY
                                            Immigration Law Unit
                                            199 Water Street, 3rd Floor
                                            New York, NY 10038
                                            646-988-1425
                                            jdona@legal-aid.org

                                            Counsel for Plaintiff


                                               19
